REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
2.  	Claims 2-7 and 10-16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Examiner concurs with applicant’s assessment that the prior art of Kimura and Yamashita cannot be combined since the combination teaches away from the claimed invention. See Applicant Arguments at pgs. 6-7.
 	However, claims 2-7 and 10-16 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 2, 5 and 7:  
 	“wherein a circuit comprising the light-emitting element comprises exactly four 
transistors.” Among other limitations in the claims. See Fig. 1A and para. [0075] of the 
specification as filed. 


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692